CIRILLO, Judge:
This is an appeal by the Commonwealth from a pre-adjudication order by the Court of Common Pleas suppressing the introduction of heroin in the juvenile proceeding for Carlos Cruz.1 We reverse.
When two police officers in a marked police car approached a comer, Cruz fled. The police officers chased Cruz into a store where he was found behind a video machine. During the chase Cruz threw four packets of heroin onto a pool table. The officers retrieved the packets and arrested Cruz.
This is a companion case to Commonwealth v. Carroll, — Pa.Super. -, 628 A.2d 398 (1993), decided this day, and raises the same issue: whether Pennsylvania’s constitution demands greater protection for a fleeing suspect than that afforded by the Fourth Amendment to the U.S. Constitution after the decision of California v. Hodari D., 499 U.S. 621, 111 S.Ct. 1547, 113 L.Ed.2d 690 (1991).
For the reasons detailed in Commonwealth v. Carroll, supra, we find that the protections under the state and federal constitutions are coextensive.
Order reversed. •

. The Commonwealth has certified that the suppression substantially handicaps the prosecution. Commonwealth v. Dugger, 506 Pa. 537, 486 A.2d 382 (1985),